DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub. No. 2020/0351858) in view of Sun (US PG Pub. No. 2015/0124638) and further in view of Song (US PG Pub. No. 2021/0075486).
As per claim 1:
Tsai teaches a wireless device (see Figure 5, paragraph [0115], discloses device 505 may be UE 115), comprising:
a plurality of antennas (see paragraphs [0116] and [0120], the receiver 510 and transmitter 520 coupled to the communications manager 515 may each utilize single or a set of antennas);
a radio (see Figure 5, receiver 510 and transmitter 520) operably coupled to the plurality of antennas (as explained earlier in paragraphs [0116] and [0120], each of the receiver 510 and transmitter 520 may utilize a single or a set of antennas);
and a processor operably coupled to the radio (see Figure 5, communications manager 505 coupled to receiver 510 and transmitter 520);
wherein the wireless device is configured to:
establish a first radio resource control (RRC) connection with a base station (see paragraph [0068], discloses an RRC connection between the UE 115 and base station 105) of a cellular network (see paragraph [0046], discloses said wireless communications system 100 may be an LTE network, or NR network);
transmit channel state information (CSI) capability information to the base station (see paragraph [0038], in response to receiving capability enquiry from the base station or network, the UE may transmit a UE capability report indicating the details of the UE capabilities. Said capability includes a channel state information (CSI) reference signal for beam measurement capability, please see paragraph [0101]), wherein the capability information comprises information on concurrent CSI processing capability of the wireless device (paragraph [0101], explicitly states: “In some examples, the per-band UE capabilities may include a condition “across all CCs…”Paragraph [0102], table 2 under 2-35, “CSI report framework” explicitly states “UE can process X CSI report(s) simultaneously across all CCs…” and thus said concurrent CSI processing capability of the UE/wireless device).
Tsai does not explicitly disclose wherein the CSI capability information specifies a first type of capability when concurrent CSI processing is requested for two or more different component carriers.
Sun teaches wherein the CSI capability information specifies a first type of capability when concurrent CSI processing is requested for two or more different component carriers (see paragraph [0082] and tables 1-4, discloses the UE may report a type of the UE to the base “The number of carriers on which the UE supports concurrent CSI measurement”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of measurement capability indication of the user equipment (as disclosed in Sun) into Tsai as a way of indicating to the base station the one or more carriers that support concurrent CSI measurements (please see paragraph [0052] of Sun for example). Therefore, by providing such capability to the base station, the base station may be able to flexibly select an activated carrier set for the UE (please see paragraph [0007] of Sun).
The combination of Tsai and Sun fail to teach and wherein the capability information specifies a second type of capability when concurrent CSI processing is requested for a single component carrier using multiple codebook types.
Song teaches  and wherein the capability information specifies a second type of capability when concurrent CSI processing is requested for a single component carrier using multiple codebook types (see paragraph [0047], for concurrent CSI processing one capability may be a CC associated with  codebook type-I and codebook type-II).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of UE capability on or more component carriers simultaneously (as disclosed in Song) into Tsai and Sun as a way of enabling the network to determine one CSI computation time list from the plurality of CSI computation time lists (please see paragraph [0044] of Song). Therefore sending the CSI .

3.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sun and further in view of Song and Venugopal (US PG Pub. No. 2021/0153129).
As per claim 2:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the CSI capability information is useable by the base station in formulating concurrent CSI processing requests to the wireless device.
Venugopal teaches wherein the CSI capability information is useable by the base station in formulating concurrent CSI processing requests to the wireless device (see paragraphs [0024] and [0048], in response to receiving UE capabilities indicating a maximum number of CSI processing units for processing CSI reports simultaneously, the BS may provide the UE second number of CSI processing units for processing and calculating one or more CSI reports concurrently).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of UE capabilities indicating a maximum number of CSI processing units to the base station (as Venugopal) into Tsai, Sun and Song as a way of enabling the base station to determine a subset of CSI processing units required in calculating and generating one or more CSI reports (please see paragraph [0048] of Venugopal). Thus transfer of such information to the base station ensures that the UE .
4.	Claims 3-8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sun and further in view of Song and NPL (Titled: Rel-16 Type II related UE capabilities and remaining UCI aspects”, dated 18th-22nd November 2019).
As per claim 3:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the CSI capability information indicates that the wireless device supports concurrent CSI reporting when multiple concurrent instances of CSI processing are requested for two or more different component carriers; and wherein the CSI capability information indicates that the wireless device does not support concurrent CSI reporting when multiple concurrent instances of CSI processing are requested for a single component carrier using multiple codebook types.
NPL teaches wherein the CSI capability information indicates that the wireless device supports concurrent CSI reporting when multiple concurrent instances of CSI processing are requested for two or more different component carriers (see page 2 under “Concurrent codebook configurations”, the UE capabilities may be reported to the gNB. Such UE capabilities relate to concurrent codebooks (e.g. Type I+Type II). For example, under Alt2, capability of concurrent codebooks is of the form: codebook 1 scheduled with (p1, k1) and codebook 2 scheduled with (p2, k2), where pi and ki denotes the number of ports per resource and the number of resources for codebook i triggered by the gNB); and wherein the CSI capability information indicates that the wireless device does not support concurrent CSI reporting when multiple concurrent instances of CSI processing are requested for a single component carrier using multiple codebook types (please see page 3, under Alt3, the UE capability may also indicate additional codebook combinations supported by the UE or to indicate those codebook combinations NOT supported by the UE. Page 3 under “Codebook Parameters information element” shows that each codebook parameter may support at a minimum 1 CSI-RS resource to a maximum number of CSI-RS resources). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the UE capability such as concurrent codebook combinations (as disclosed in NPL) into Tsai, Sun and Song as a way of enabling the gNB to configure CSI reports, ensuring that UE capabilities are not exceeded (please see page 2 of NPL under “Concurrent codebook configurations”). Therefore the providing the UE capability to the gNB ensures that the UE does not underreport its capabilities and maximize the number of CSI calculations the UE can deliver (please see page 3 of NPL).
As per claim 4:
Tsai in view of Sun and further in view of Song with the exception of:
the wireless device of claim 1, wherein the CSI capability information specifies separate concurrent CSI reporting capability for each of the following scenarios:
1) multiple concurrent instances of CSI processing are requested for a single component carrier;
2) multiple concurrent instances of CSI processing are requested for multiple component carriers, and the multiple component carriers are in a same operating frequency band.

3) multiple concurrent instances of CSI processing are requested for multiple component carriers, and the multiple component carriers are in different operating frequency bands.
NPL teaches the wireless device of claim 1, wherein the CSI capability information specifies separate concurrent CSI reporting capability for each of the following scenarios:
1) multiple concurrent instances of CSI processing are requested for a single component carrier (see page 3 under “Codebook Parameters information element” shows multiple codebook parameters, i.e. type 1, 2, etc., each comprising a maximum number of supported CSI-RS resource could range from 1 to a maximum value);
2) multiple concurrent instances of CSI processing are requested for multiple component carriers, and the multiple component carriers are in a same operating frequency band (see page 3 under “Codebook Parameters information element” also shows each codebook parameter could occupy either a wideband or wideband and subband for the supported maximum number of CSI-RS resource);
3) multiple concurrent instances of CSI processing are requested for multiple component carriers, and the multiple component carriers are in different operating frequency bands (as explained earlier on page 3 under “Codebook Parameters information element”, each of the codebook parameter could support a maximum number of CSI-RS resource as well as the supported bands, such as wideband or wideband and subband).
	Same rationale as provided for claim 3.
As per claim 5:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the capability information includes a maximum number of CSI resources for all codebook types.
NPL teaches wherein the capability information includes a maximum number of CSI resources for all codebook types (see page 3 under Codebook Parameters information element, “maxNumberTxPortsPerResource”, “maxNumberResourcesPerBand” and “totalNUmberTxPortsPerBand”).
Same rationale as provided for claim 3.
As per claim 6:
Tsai in view of Sun and further in view of Song and NPL teaches the wireless device of claim 5.
The combination of Tsai, Sun and Song does not teach wherein the capability information includes one or both of 1) a maximum number of ports per CSI-RS resource or 2) a maximum total number of ports across all CSI-RS resources.
NPL teaches wherein the capability information includes one or both of 1) a maximum number of ports per CSI-RS resource or 2) a maximum total number of ports across all CSI-RS resources (see page 3 under Codebook Parameters information element, “maxNumberTxPortsPerResource”, “maxNumberResourcesPerBand” and “totalNUmberTxPortsPerBand”).
Same rationale as provided for claim 3.
As per claim 7:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1.
wherein the capability information includes specific codebook type combinations that are supported for concurrent CSI processing.
NPL teaches wherein the capability information includes specific codebook type combinations that are supported for concurrent CSI processing (see page 2 under “Concurrent codebook configurations”, for example, Alt1 shows concurrent codebook capabilities such as Rel-15 Type II+Type1, Rel-16 Type II+Type I as possible combinations).
Same rationale as provided for claim 3.
As per claim 8:
Tsai in view of Sun and further in view of Song and NPL teaches the wireless device of claim 7.
The combination of Tsai, Sun and Song does not teach wherein the capability information includes a maximum number of CSI resources for each codebook type combination that is supported for concurrent CSI processing.
NPL teaches wherein the capability information includes a maximum number of CSI resources for each codebook type combination that is supported for concurrent CSI processing (see page 3 under “Codebook parameters information element”, “maxnumberCSI-RS-PerResourceSet”, “INTEGER (1..8)”).
Same rationale as provided for claim 3.
As per claim 10:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1.
wherein the capability information includes a plurality of maximum CSI resource configurations for each of one or more codebook types.
NPL teaches wherein the capability information includes a plurality of maximum CSI resource configurations for each of one or more codebook types (see page 3 under CodebookParameters information element, each codebook parameter type comprise of a plurality of configurations such as modes, nrof panels, maxNumbverCSI-RS-PerResourceSet, etc).
Same rationale as provided for claim 3.
As per claim 11:
Tsai in view of Sun and further in view of Song and further in view of NPL teaches the wireless device of claim 10.
The combination of Tsai, Sun and Song does not teach wherein each maximum CSI resource configuration comprises 1) a maximum number of ports per CSI reference signal, 2) a maximum number of CSI reference signals, and 3) a maximum total number of ports.
NPL teaches wherein each maximum CSI resource configuration comprises 1) a maximum number of ports per CSI reference signal (please see page 3 under Codebook Parameters information element, “maxNUmberTxPortsPerResource”), 2) a maximum number of CSI reference signals (please see page 3 under Codebook Parameters information element, “maxNumberCSI-RS-PerResourceSet”), and 3) a maximum total number of ports (please see page 3 under Codebook Parameters information element, “totalNUmberTxPortsPerBand”).
Same rationale as provided for claim 3.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sun and further in view of Song and Huang (US PG Pub. No. 2021/0127387).
As per claim 12:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the wireless device is further configured to: receive multiple CSI requests from the base station on a downlink channel, wherein the multiple CSI requests include a first CSI request that specifies configuration of first CSI resources on the wireless device to generate a first CSI report and a second CSI request that specifies configuration of second CSI resources on the wireless device to generate a second CSI report; configure the first CSI resources on the wireless device to perform measurements on the downlink channel; generate the first CSI report and the second CSI report based on the configured first CSI resources; and transmit the first CSI report and the second CSI report to the base station.
Huang teaches wherein the wireless device is further configured to:
receive multiple CSI requests from the base station on a downlink channel, wherein the multiple CSI requests include a first CSI request that specifies configuration of first CSI resources on the wireless device to generate a first CSI report and a second CSI request that specifies configuration of second CSI resources on the wireless device to generate a second CSI report (see paragraphs [0006], [0183], [0184], discloses the UE receiving plurality of CSI report requests in different downlink slots from the base station. Each of the plurality of CSI report request requiring the UE to report CSI report on the same or different uplink timeslots); configure the first CSI resources on the wireless device to perform measurements on the downlink channel (see paragraph [0108], discloses said UE ; generate the first CSI report and the second CSI report based on the configured first CSI resources (see paragraph [0185], discloses the UE may format at least a subset of the one or more of the first CSI report or the second CSI report according to a formatting configuration for transmission of multiple CSI reports in a same uplink slot); and transmit the first CSI report and the second CSI report to the base station (see paragraph [0186], discloses the UE may transmit based on the formatting, at least a subset of one or more of the first CSI report or the second CSI report in the first uplink slot).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of plurality of CSI reports to the base station (as disclosed in Huang) into Tsai, Sun and Song. The motivation for doing so would be to enhance communication across multiple component carriers (please see paragraph [0004] of Huang).

6.	Claims 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of NPL.
As per claim 16:
Huang teaches a user equipment (UE) (see Figure 9, paragraph [0140], UE 115/905), comprising:
a plurality of antennas (see paragraph [0070], discloses the UE may be equipped with multiple antennas);
a radio operably coupled to the plurality of antennas (see Figure 9, transceiver 920 coupled to the antenna 925);
and a processor operably coupled to the radio (see Figure 9, processor 940 coupled to transceiver 920 via bus 945);
wherein the UE is configured to:
establish a first radio resource control (RRC) connection with a base station of a cellular network (see paragraph [0072], discloses RRC connection between UE and base station);
receive a plurality of channel state information (CSI) requests from the base station (see paragraphs [0006], [0183], [0184], discloses the UE receiving plurality of CSI report requests in different downlink slots from the base station. Each of the plurality of CSI report request requiring the UE to report CSI report on the same or different uplink timeslots).
Huang does not teach wherein transmit channel state information (CSI) capability information to the base station, wherein the capability information comprises information on concurrent CSI processing capability of the UE;
wherein the capability information includes specific codebook type combinations that are supported for concurrent CSI processing.
NPL teaches wherein transmit channel state information (CSI) capability information to the base station , wherein the capability information comprises information on concurrent CSI processing capability of the UE (see page 2 under “Concurrent codebook configurations”, the UE capabilities may be reported to the gNB. Such UE capabilities relate to concurrent codebooks (e.g. Type I+Type II));
wherein the capability information includes specific codebook type combinations that are supported for concurrent CSI processing (see page 2 under “Concurrent codebook configurations”, for example, under Alt2, capability of concurrent codebooks is of the form: codebook 1 scheduled with (p1, k1) and codebook 2 scheduled with (p2, k2), where pi and ki denotes the number of ports per resource and the number of resources for codebook i triggered by the gNB).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the UE capability such as concurrent codebook combinations (as disclosed in NPL) into Huang as a way of enabling the gNB to configure CSI reports, ensuring that UE capabilities are not exceeded (please see page 2 of NPL under “Concurrent codebook configurations”). Therefore the providing the UE capability to the gNB ensures that the UE does not underreport its capabilities and maximize the number of CSI calculations the UE can deliver (please see page 3 of NPL).
As per claim 24:
Huang in view of NPL teaches the UE of claim 16.
Huang does not teach wherein the capability information includes one or more of a maximum number of CSI resources for each codebook type combination, a maximum number of ports per CSI-RS resource, or a maximum total number of ports across all CSI-RS resources.
NPL teaches wherein the capability information includes one or more of a maximum number of CSI resources for each codebook type combination, a maximum number of ports per CSI-RS resource, or a maximum total number of ports across all CSI-RS resources (see page 3 under Codebook Parameters information element, 
Same rationale as provided for claim 16.
As per claim 25:
Huang in view of NPL teaches the UE of claim 16 wherein the plurality of CSI requests include a first CSI request that specifies configuration of first CSI resources on the UE to generate a first CSI report and a second CSI request that specifies configuration of second CSI resources on the UE to generate a second CSI report (Huang, see paragraphs [0006], [0183], [0184], discloses the UE receiving plurality of CSI report requests in different downlink slots from the base station. Each of the plurality of CSI report request requiring the UE to report CSI report on the same or different uplink timeslots);
wherein the UE is further configured to:
configure the first CSI resources on the UE to perform measurements on the downlink channel (Huang, see paragraph [0108], discloses said UE may receive the CSI report requests and may perform CSI measurements including one or more channel quality measurements of a CSI-RS that is transmitted via each CC by the base station);
generate the first CSI report and the second CSI report based on the configured first CSI resources (Huang, see paragraph [0185], discloses the UE may format at least a subset of the one or more of the first CSI report or the second CSI report according to a formatting configuration for transmission of multiple CSI reports in a same uplink slot);
and transmit the first CSI report and the second CSI report to the base station (Huang, see paragraph [0186], discloses the UE may transmit based on the formatting, at least a subset of one or more of the first CSI report or the second CSI report in the first uplink slot).
s 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US PG Pub. No. 2020/0169926) in view of NPL.
As per claim 26:
Hwang teaches an apparatus (see Figure 1E and paragraph [0022], terminal), comprising:
a processor (see Figure 1E, multiconnection processor) configured to cause a wireless device to:
establish a first radio resource control (RRC) connection with a base station of a cellular network (see Figure 2J, “RRC Connected UE”);
transmit channel state information (CSI) capability information to the base station (see Figure 2J, step 2j-25, “Report UE capability information”), wherein the capability information comprises information on concurrent CSI processing capability of the wireless device (see paragraphs [0301], [0302], [0303], example of such capability information includes maximum number of resources simultaneously applied across to all component carriers).
Hwang does not teach wherein the CSI capability information indicates that the wireless device supports concurrent CSI reporting when multiple concurrent instances of CSI processing using multiple codebook types are requested for two or more different component carriers;
and wherein the CSI capability information indicates that the wireless device does not support concurrent CSI reporting when multiple concurrent instances of CSI processing using multiple codebook types are requested for a single component carrier.
NPL teaches wherein the CSI capability information indicates that the wireless device supports concurrent CSI reporting when multiple concurrent instances of CSI processing using multiple codebook types are requested for two or more different component carriers (see page 2 under “Concurrent codebook configurations”, the UE capabilities may be reported to the gNB. Such UE capabilities relate to concurrent codebooks (e.g. Type I+Type II). For example, under Alt2, capability of concurrent codebooks is of the form: codebook 1 scheduled with (p1, k1) and codebook 2 scheduled with (p2, k2), where pi and ki denotes the number of ports per resource and the number of resources for codebook i triggered by the gNB);
and wherein the CSI capability information indicates that the wireless device does not support concurrent CSI reporting when multiple concurrent instances of CSI processing using multiple codebook types are requested for a single component carrier (please see page 3, under Alt3, the UE capability may also indicate additional codebook combinations supported by the UE or to indicate those codebook combinations NOT supported by the UE. Page 3 under “Codebook Parameters information element” shows that each codebook parameter may support at a minimum 1 CSI-RS resource to a maximum number of CSI-RS resources). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the UE capability such as concurrent codebook combinations (as disclosed in NPL) into Hwang as a way of enabling the gNB to configure CSI reports, ensuring that UE capabilities are not exceeded (please see page 2 of NPL under “Concurrent codebook configurations”). Therefore the providing the UE capability to the gNB ensures that the UE does not underreport its capabilities and maximize the number of CSI calculations the UE can deliver (please see page 3 of NPL).


Hwang in view of NPL teaches the apparatus of claim 26.
Hwang does not clearly teach wherein the capability information includes specific codebook type combinations that are supported for concurrent CSI processing.
NPL teaches wherein the capability information includes specific codebook type combinations that are supported for concurrent CSI processing (see page 2 under “Concurrent codebook configurations”, for example, Alt1 shows concurrent codebook capabilities such as Rel-15 Type II+Type1, Rel-16 Type II+Type I as possible combinations).
Same rationale as provided for claim 26.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sun and further in view of Song and further in view of Venugopal (US PG Pub. No. 2021/0126687), hereinafter referred to as Venugopal’687.
As per claim 9:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the capability information includes weighting factors for each of a plurality of codebook types, wherein the weighting factors are usable by the base station in assessing usage of CSI resources in CSI processing requests.
Venugopal’687 wherein the capability information includes weighting factors for each of a plurality of codebook types (see paragraph [0077], in some aspects, the information related to the capability of the UE includes the number of CPUs occupied for processing the CSI report including L1-SINR as well as codebook type), wherein the weighting factors are usable by the base station in assessing usage of CSI resources in CSI processing requests (see Figure 3, step 305 and paragraph [0070], the base station may transmit to the UE a CSI reporting configuration for a CSI report to include L1-SINR).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI reporting configuration (as disclosed in Venugopal’687) into Tsai, Sun and Song as a way of indicating to the UE the reporting quantity as well as the L1-SINR parameter (please see paragraph [0070] of Venugopal’687).

9.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sun and further in view of Song and Choi (US PG Pub. No. 2022/0094491).
As per claim 13:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the wireless device is further configured to: receive multiple CSI requests from the base station on a downlink channel;
generate one or more CSI reports based on the requests, wherein the wireless device is further configured to report only a first subset of rank indicators for a first type of CSI reporting and to report only a second subset of rank indicators for a second type of CSI reporting.
Choi teaches wherein the wireless device is further configured to:
receive multiple CSI requests from the base station on a downlink channel (see paragraph [0098], table 15, discloses UE may decode DCI format indicating CSI request field ;
generate one or more CSI reports based on the requests, wherein the wireless device is further configured to report only a first subset of rank indicators for a first type of CSI reporting and to report only a second subset of rank indicators for a second type of CSI reporting (see paragraph [0098], table 15, discloses supporting type I or type II reporting each reporting type with a particular rank indicator). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Choi into Tsai, Sun and Song. The motivation for doing so would be to report the best precoding matrix indicator (PMI) (please see paragraph [0012] of Choi).
As per claim 14:
Tsai in view of Sun and further in view of Song and Choi teaches the wireless device of claim 13.
The combination of Tsai, Sun and Song does not teach wherein the wireless device is configured to generate rank indicators 1 or 2 for Type II CSI reporting, and wherein the wireless device is configured to generate rank indicators 3 or 4 for Type I CSI reporting.
Choi teaches wherein the wireless device is configured to generate rank indicators 1 or 2 for Type II CSI reporting, and wherein the wireless device is configured to generate rank indicators 3 or 4 for Type I CSI reporting (see paragraph [0098], table 15, discloses supporting type I or type II reporting each reporting type with a particular rank indicator. For example, type I feedback may support RI>4).
before the effective filing date of the application to incorporate the teachings of Choi into Tsai, Sun and Song. The motivation for doing so would be to report the best precoding matrix indicator (PMI) (please see paragraph [0012] of Choi).
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sun and further in view of Song and Manolakos (US PG Pub. No. 2021/0367736).
As per claim 15:
Tsai in view of Sun and further in view of Song teaches the wireless device of claim 1 with the exception of:
wherein the wireless device is further configured to: receive multiple CSI requests from the base station on a downlink channel requesting concurrent CSI processing; generate at least one CSI report based on the requests, wherein the CSI report includes a CSI payload having a determined size, wherein CSI data generated in response to the concurrent CSI processing is larger than the determined size of the CSI payload; wherein the wireless device is configured to prioritize inclusion of CSI data in the CSI payload based on a predetermined priority of codebook types.
Manolakos teaches wherein the wireless device is further configured to: receive multiple CSI requests from the base station on a downlink channel requesting concurrent CSI processing (see paragraph [0104], discloses the UE receiving control information such as DCI over the downlink control channel); generate at least one CSI report based on the requests, wherein the CSI report includes a CSI payload having a determined size, wherein CSI data generated in response to the concurrent CSI processing is larger than the determined size of the CSI payload (see paragraph [0104], discloses generating CSI type I or ; wherein the wireless device is configured to prioritize inclusion of CSI data in the CSI payload based on a predetermined priority of codebook types (see paragraph [0104], discloses a CSI type I is reported is using a single beam codebook while a CSI type 2 is applied if a multiple beam codebook is applied).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Manolakos into Tsai, Sun and Song. The motivation for doing so would be to enhance the spectral efficiency (please see paragraph [0003] of Manolakos).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/            Primary Examiner, Art Unit 2474